                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,                     )
                                              )
                v.                            )       Criminal No. 18-10345-RGS
                                              )
NICOLE A. LESCARBEAU,                         )
                Defendant.                    )

                          ORDER FOR PRE-SENTENCE PAYMENT

        Upon consideration of the motion of the United States for an order directing the

Clerk of the Court to accept pre-sentence payments toward the criminal monetary penalties,

including restitution, to be imposed against the Defendant in this case, it is hereby

        ORDERED that, pursuant to 28 U.S.C. § 2041, the Clerk of the Court shall receipt

payments submitted by or on behalf of the Defendant toward his criminal monetary penalties,

including restitution, and maintain such payments on deposit until the time of sentencing in this

case; and it is further

        ORDERED that, pursuant to 28 U.S.C. § 2042, upon entry of a criminal judgment, the

Clerk of the Court shall withdraw and apply the deposited funds to the criminal monetary

penalties, including restitution, imposed against the Defendant as provided by law and in

accordance with the Clerk’s standard operating procedures.


        IT IS SO ORDERED.

          /s/ Richard G. Stearns, USDJ
        _________________________________________
        RICHARD G. STEARNS
        United States District Judge

                  November 4,
        Dated: __________________________, 2020.
